Order entered May 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01658-CV

                              SULMA GONZALES, Appellant

                                               V.

           THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                           ORDER
       The reporter’s record is past due. Appellant is indigent and allowed to proceed without

advance payment of costs. On April 1, 2014, the Court ordered Sheretta Martin, Official Court

Reporter for 162nd Judicial District Court of Dallas County, Texas, to file, by May 1, 2014,

either the reporter’s record or written documentation that appellant has not requested the

reporter’s record. As of today’s date, the Court has not received any response from Ms. Martin.

       Accordingly, we again ORDER Ms. Martin to file, ON OR BEFORE MAY 20, 2014,

either: (1) the reporter’s record; or (2) written documentation that appellant has not requested

the reporter’s record. We caution appellant that, if the Court receives written documentation of

no request, the Court will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c)(1).
       We DIRECT the Clerk of this Court to send: (1) both a paper copy of this order and an

electronic copy to the Honorable Phyllis Lister Brown, Judge of the 162nd Judicial District Court

of Dallas County, Texas, and Ms. Martin; and (2) a copy by electronic transmission to appellant

and all counsel of record.

                                                    /s/    ADA BROWN
                                                           JUSTICE